Citation Nr: 0804793	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vertigo, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.


FINDING OF FACT

The veteran's current vertigo did not have its onset in 
service and is not etiologically related to a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
vertigo, on a direct basis and as secondary to a service-
connected disability, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant with pre- and post-initial 
adjudication notice in January and May 2005, subsequent to 
the initial adjudication.  While complete notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  In April 2006, the claimant responded to the notice 
with a statement that he had no further evidence to submit.  
The claim was subsequently readjudicated in an August 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  Between July 2006 and 
March 2007, the RO made seven attempts to obtain any 
additional medical records from the VA Medical Center (VAMC) 
in Amarillo, Texas, from which the veteran reported that he 
had received treatment in 1988.  In March 2007, the VAMC 
advised the RO that no additional records were located.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claim 
file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection for Dizziness

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a) (2007).

VA regulation further provides that disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006.)  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b), added effective October 10, 2006, 71 
Fed. Reg. 52744-53747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the Court's decision, the holding of which has been 
applicable during the entire period of this case.  

Background and Analysis

The veteran was granted service connection for tinnitus in 
September 2003, receiving the maximum rating of 10 percent, 
after a VA examination determined that his condition was 
related to noise exposure in military service.  The veteran 
contends that his current dizziness is caused by the 
tinnitus.  

The veteran's service medical records (SMRs) are negative for 
any findings, complaints, or diagnoses of tinnitus or 
dizziness.  According to the evidence in the claim file, he 
was first treated for tinnitus at a VA facility in May 2003, 
at which time "no dizziness" was reported.  At a VA ear 
disease examination in September 2003 and a VA outpatient 
examination in April 2004, "intermittent vertigo" and 
"balance problems" were noted.  In a January 2006 VA ear 
disease examination, the veteran was diagnosed with 
"positioning vertigo," which the examiner determined is 
"less likely than not (less than 50/50 probability) caused 
by or a result of s[ervice]/c[onnected] tinnitus or hearing 
loss."

The medical evidence establishes that the veteran currently 
has vertigo.  However, there is no evidence that the 
condition was caused or worsened by the veteran's service-
connected tinnitus.  The only available medical opinion is 
against any causal relationship between the dizziness and the 
veteran's service connected disabilities of tinnitus and 
hearing loss.  Additionally, there is no basis for granting 
direct service connection for the veteran's illness, as it 
did not begin during military service or within one year of 
separation and there has been no showing of continuous 
symptomatology since his separation.  

The Board concludes that both direct and secondary service 
connection must be denied.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for dizziness 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dizziness, to include 
as secondary to service-connected tinnitus, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


